10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

UNITEI) STATES DISTRICT COURT

‘ DISTRICT OF NEVADA

SERGIO MOMOX-CASELIS, individually
and as Guardian Ad Litem for Maria MomoX-
Caselis, and SERGIO MOMOX-CASELIS
and KRISTIN WOODS, as Co-Special
Administrators of the estate of M.M.,

Plaintiffs
v.
MAIRA JUAREZ-PAEZ, et al.,

Defendants

 

 

Case No.: 2:16-cv-00054-APG-GWF

Order (1) Denying Motion to Amend,
(2) Denying the Plaintiffs’ Motion for
Summary Judgment, (3) Denying as Moot
the Motion to Strike, and (4) Granting the
Defendants’ Motion for Summary
Judgment

[ECFNos.113,125,126,131]

Plaintiffs Sergio MomoX-Caselis and Maria MomoX-Caselis are the natural parents of

deceased child M.M. The plaintiffs allege M.M. vvas Wrongfully removed from their home,

Wrongfully removed from her initial foster mother’s home, and placed in a neglectful foster

home. M.M. died When her foster parent, Joaquin Juarez-Paez, either deliberately or accidentally

gave her an overdose of medication and possibly suffocated her. The day M.M. died, Joaquin

Was also found dead of an overdose. His suicide note apologized for killing M.M. but asserted

the child’s death Was not intentional.

The plaintiffs sued Joaquin and Maira Juarez-Paez, as Well as various county officials

involved in the foster care system. Joaquin’s estate, Maira, and defendant Irene Koziki have

been dismissed from the action. ECF Nos. 100, 112.

The remaining defendants (Clark County and its employees) move for summary

judgment The plaintiffs oppose, move to amend their first claim, and move for partial summary

judgment on the issue of duty related to their state law claims. The defendants oppose

amendment, contending it is untimely and futile. They also argue the motion for partial

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

summary judgment is untimely.- The defendants move to strike the plaintiffs’ summary judgment
brief and separate statement of facts as exceeding the page limit. Finally, the defendants move to
strike the plaintiffs’ expert reports because they are unauthenticated hearsay, they are based on
case law that has been overruled, and the rebuttal expert’s report Was untimely.

The parties are familiar With the facts, so I Will not repeat them here except Where
necessary. 1 deny the plaintiffs’ motion to amend to assert their first claim under the Fourth
Arnendment because it Would be futile. l deny the plaintiffs’ motion for partial summary
judgment because it is untimely. I grant the defendants’ motion for summary judgment. 1 deny
the defendants’ motion to strike because even considering the excess pages and exhibits, no
genuine dispute remains and the defendants are entitled to judgment as a matter of lavv on all
claims. Although I deny the motion to strike, I caution the plaintiffs’ counsel that use of a
separate statement of facts to evade the page limit is inappropriate
I. ANALYSIS

Summary judgment is appropriate if the movant shows “there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of laW.” Fed. R. Civ. P.

5 6(a), (c). A fact is material if it “might affect the outcome of the suit under the governing laW.”
Anderson v. Lz`berlj) Lobby, Inc., 477 U.S. 242, 248 (1986). An issue is genuine if “the evidence
is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

The party seeking summary judgment bears the initial burden of informing the court of
the basis for its motion and identifying those portions of the record that demonstrate the absence
of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The
burden then shifts to the non-moving party to set forth specific facts demonstrating there is a

genuine issue of material fact for trial. Faz'rbank v. Wunderman Cclto Johnson, 212 F.3d 528, 531

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

(9th Cir. 2000). l view the evidence and reasonable inferences in the light most favorable to the
non-moving party. James Rz`ver Ins. Co. v. Hebert Schenk, P.C., 523 F.3d 915, 920 (9th Cir.
2008).

A. Count One

In count one of the second amended complaint, the plaintiffs assert a claim under 42
U.S.C. § 1983 against Clark County. They allege the Clark County Department of Family
Services (DFS) removed M.M. from her natural parents’ care without warning and without an
immediate threat to her safety, in violation of their Fifth and Fourteenth Amendment rights. The

defendants argue this claim is not properly based on the Fifth Amendment because M.M.’s

removal from the horne was a Fourth Amendment seizure. They also argue the removal of M.M.

from the home was appropriate because l\/laria l\/[omox-Caselis left the children at home
unsupervised

The plaintiffs respond by requesting leave to amend to assert this claim under the Fourth
Amendment instead of the Fifth Amendment. On the merits, the plaintiffs argue the defendants
did not appropriately remove the children from their natural parents’ horne and made no
reunification efforts between l\/l.l\/l.’s parents and their other children until after M.M. died. The
plaintiffs contend the removal from the natural parents’ home was unnecessary because the
problems derived from economic issues and could have been remedied through education and
support of the parents.

To state a § 1983 claim, a plaintiff must allege that “(1) the conduct complained of was

committed by a person acting under color of state law; and (2) the conduct deprived the plaintiff

of a federal constitutional or statutory right.” Paz‘el v. Kem‘ Sch. Disr., 648 F.3d 965, 971 (9th Cir.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

2011). The defendants do not dispute they acted under color of state law. The question is
whether the defendants deprived the plaintiffs of a constitutional right.

The defendants have satisfied their initial burden at summary judgment by pointing out
an absence of evidence supporting the plaintiffs’ first claim. Devereaux v. Abbey, 263 F.3d 1070,
1076 (9th Cir. 2001). The defendants also have presented evidence that the children were
appropriately removed from the home because Maria left the children (who ranged from 2 to 12
years old) unsupervised on multiple occasions See ECF Nos. 113-2; 113-41; 113-42.

The burden thus shifted to the plaintiffs to point to evidence that would raise a genuine
dispute for trial. Devereaux, 263 F.3d at 1076. The plaintiffs have not done so. They state in
their response brief that the propriety of M.M.’s removal from the home is “hotly disputed.” ECF
No. 124 at 5. But they do not identify the applicable law, explain how the defendants violated
either the parents’ Fourteenth Amendment rights or M.M.’s Fourth Amendment rights, or cite to
any evidence that would raise a genuine dispute about the propriety of Clark County’s actions.1 l
therefore grant the defendants’ summary judgment motion as to this claim. l also deny the
plaintiffs’ motion to amend to alter the legal basis for their claim because amendment would be
futile. Ahlmeyer v. Nevada Sys. oingher Educ., 555 F.3d 1051, 1055 (9th Cir. 2009) (stating
that “futility of amendment alone can justify the denial of a motion” to amend).

B. Count TWo

ln count two, the plaintiffs assert M.M. had a due process right to basic human needs

while in state custody, which the defendants violated by improperly licensing the Juarez-Paezes

 

1 The plaintiffs also do not refute the evidence that M.M. was properly removed from the
initial foster mother’s home. ECF Nos. 113-5; 113-6. Nor do they identify applicable law related
to Clark County’s actions in removing M.M. from the initial foster mother’s home, explain how
Clark County violated M.M.’s rights under that law, or point to evidence in support.

4

 

 

10

11

12

13

14

15

16

l17

18

19

20

21

22

23

 

 

as foster parents, allowing the Juarez-Paez home to host multiple young foster children who were
not siblings, and by not adequately supervising the placement to ensure the home Was a safe
place. Count two also asserts these acts were done pursuant to official policy or longstanding
practice.

The defendants argue for summary judgment on this claim because they properly
followed Nevada Administrative Code section 424.160(4), which allows two children under the
age of 18 months to be placed in the same foster home. They contend they made monthly visits
as required, no safety concerns were noted, and there is no evidence they knew or should have
known that M.M. was in danger in the JuareZ-Paez home. They also contend the Juarez-Paezes
were properly licensed and trained. Finally, the defendants argue there is no policy, custom, or
practice that caused M.M.’s death. Alternatively, the defendants assert they are entitled to
qualified immunity.

The plaintiffs respond that the defendants either had a special relationship with M.M. as a
foster child or created the danger to which M.M. Was exposed by placing her in the JuareZ-Paez
home. The plaintiffs contend the defendants failed to ensure l\/I.l\/l.’s safety because they
(l) improperly investigated and licensed the Juarez-Paezes, (2) placed her in the Juarez-Paez
foster home knowing it was a dangerous situation, (3) failed to supervise and protect her,

(4) failed to attempt reunification with her natural parents or her prior foster mother, and
(5) failed to properly train foster care social workers and supervisors

Government officials performing discretionary functions may be entitled to qualified
immunity for claims made under § 1983. Anderson v. Creighton, 483 U.S. 635, 638 (1987).
Qualified immunity protects “all but the plainly incompetent or those who knowingly violate the

iaw.” Malzey v. Briggs, 475 U.s. 335, 341 (1986).

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

1n ruling on a qualified immunity defense, 1 consider whether the evidence viewed in the
light most favorable to the plaintiffs shows the defendants’ conduct violated a constitutional
right. Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir. 2002). If so, 1 then determine whether the
defendants’ conduct violated clearly established law. Id. 1 may perform this two~step inquiry in
any order. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

“A Government official’s conduct violates clearly established law when, at the time of
the challenged conduct, [t]he contours of [a] right [are] sufficiently clear that every reasonable
official would have understood that what he is doing violates that right.” Ashcrofl‘ v. al-Kidd, 563
U.S. 731, 741 (2011) (quotation omitted). The plaintiff need not identify a case “directly on
point, but existing precedent must have placed the statutory or constitutional question beyond
debate.” Id. 1 make this second inquiry “in light of the specific context of the case, not as a
broad general proposition.” Saucz'er v. Katz, 533 U.S. 194, 201 (2001). A defendant will be
entitled to qualified immunity even if he was mistaken in his belief that his conduct was lawful,
so long as that belief was reasonable Wilkz`ns, 350 F.3d at 955. The plaintiffs bear the burden of
showing the rights at issue were clearly established at the time of the defendants’ actions.
Robinson v. York, 566 F.3d 817, 826 (9th Cir. 2009).

Count two alleges a due process violation. The due process clause “generally does not
confer any affirmative right to governmental aid, even where such aid may be necessary to
secure life, liberty, or property interests,” nor does it “impose a duty on [the state] to protect
individuals from third parties.” Pare, 648 F.3d at 971; See also DeShcmey v. Winnebago Cnly.
Dep ’t of Soc. Servs., 489 U.S. 189, 196 (1989) (stating the due process clause’s “purpose was to

protect the people from the State, not to ensure that the State protected them from each other”).

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Thus, generally, “a State’s failure to protect an individual against private violence Simply does
not constitute a violation of the Due Process Clause.” DeShaney, 489 U.S. at 197.

C¢

This general rule is subject to two exceptions. A state’s omission or failure to act may
give rise to a § 1983 claim” when either (1) “a special relationship exists between the plaintiff
and the state (the special-relationship exception)” or (2) “the state affirmatively places the
plaintiff in danger by acting with deliberate indifference to a known or obvious danger (the state-
created danger exception).” Patel, 648 F.3d at 971-72 (quotation omitted).

“Once the state assumes wardship of a child, the state owes the child, as part of that
person’s protected liberty interest, reasonable safety and minimally adequate care . . . .” Tamas v.
Dep ’I of Soc. & Healrh Servs., 630 F.3d 833, 842 (9th Cir. 2010) (quotation omitted). Thus, a
foster child has a Fourteenth Amendment substantive due process liberty interest “in social
worker supervision and protection from harm inflicted by a foster parent.” Id. To violate this due
process right, state officials must act with deliberate indifference to a danger that is known or “so
obvious as to imply knowledge.” Id. at 844 (quotation omitted). The “deliberate indifference
standard, as applied to foster children, requires . . . showing [(1)] an objectively substantial risk
of harm,” (2) the defendants “were subjectively aware of facts from which an inference could be
drawn that a substantial risk of serious harm existed,” and (3) the defendants either “actually
drew that inference or . . . a reasonable official would have been compelled to draw that
inference.” Id. at 845. “[T]he subjective component may be inferred from the fact that the risk of
harm is obvious.” Henry A. v. Willden, 678 F.3d 991, 1001 (9th Cir. 2012) (quotation omitted).

“The state-created danger exception creates the potential for § 1983 liability where a state

actor ‘creates or exposes an individual to a danger which he or she would not have otherwise

faced.”’ Campbell v. State of Wash. Dep ’r of Soc. & Health Servs., 671 F.3d 837, 845 (9th Cir.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

2011) (quoting Kennea’y v. Cily ofRidgefz`eld, 439 F.3d 1055, 1061 (9th Cir. 2006)). To fall
Within this exception, there must be “affirmative conduct on the part of the state in placing the
plaintiff in danger” and the state must act “with deliberate indifference to a known or obvious
danger.” Patel, 648 F.3d at 974 (quotation omitted). To determine whether the state-created
danger exception applies, 1 consider: “(1) Whether any affirmative actions of the official placed
the individual in danger he otherwise would not have faced; (2) whether the danger was known
or obvious; and (3) whether the officer acted with deliberate indifference to that danger.” Henry
A., 678 F.3d at 1002.

The special relationship and state created danger exceptions potentially could apply in
this case. The defendants had a special relationship with M.M. because she was a ward of the
state as a foster child. As to state created danger, the defendants engaged in affirmative actions
by placing M.M. in the Juarez-Paez home. Thus, the questions are (1) whether a reasonable jury
could find the defendants acted with deliberate indifference to a known or obvious substantial
risk of harm and (2) whether the defendants are entitled to qualified immunity.

1. Licensing of the Juarez-Paez Home

The plaintiffs contend the defendants were deliberately indifferent to a substantial risk of
harm because they missed several red flags during the investigation and licensing of the Juarez-
Paezes as foster parents. First, the plaintiffs note that Joaquin lied on his application when he
stated he had no criminal history. However, the evidence shows Joaquin admitted to a citation
and there is no evidence that he had a more significant criminal history. See ECF Nos. 113-11 at
5-7; 113-15; 132-1 at 15-16. There is no evidence that the citation had anything to do with
violence or would have suggested M.M. would be in danger from Joaquin. Rather, it had to do

with Joaquin not having a work card and possessing false identification, meaning he was

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

working under a false social security number. See ECF No. 113-15. This does not raise a
genuine dispute whether M.M. faced an objectively substantial risk of harm or that the
defendants acted with deliberate indifference to such a risk.

Next, the plaintiffs contend Joaquin and Maira denied in their application that they had
physical problems but they both took many medications (including narcotic pain medication);
Joaquin was improperly using Maira’s pain medication; and J'oaquin’s injuries sometimes left
him unable to walk, carry groceries, or pick up children. However, both Joaquin and l\/laira were
examined by a physician who determined they were physically and emotionally fit to foster a
child. ECF Nos. 113-12; 113-16. There is no evidence that .1 oaquin was using Maira’s pain
medication or that anyone told the defendants that he was. See ECF No. 113-19 at 6-7. Rather,
the evidence shows Joaquin’s condition worsened in the last few weeks before M.M.’s death.
ECF Nos. 113-22 at 8-9; 128 at 28-30. There is no evidence Maira or Joaquin told the
defendants about Joaquin’s deteriorating physical condition and Maira did not remember doing
so. ECF No. 132-5 at 14-15. Defendant Shuuandy Alvarez observed Joaquin on home visits and
did not notice any physical or mental warning signs. ECF No. 132-6 at 9-10 (testifying that she
saw Joaquin walk around, help with the children, hold M.M., and that he was attentive, talkative,
and calm). The defendants could not be deliberately indifferent to a risk they did not know, and
had no reason to know, existed. lndeed, even Maira, who lived in the home, was aware of
Joaquin’s condition, and observed him interact with the children, characterized the incident as
unforeseeable even in hindsight. ECF No. 128 at 25 (“Q. 1n hindsight were there some warning
signs that something like this could happen‘? . . . THE WITNESS: No.” (obj ection omitted)).

Next, the plaintiffs contend the defendants should have followed up on l\/laira’s statement

during her pre-licensing physical that she was “probably okay” physically and mentally to care

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

for a foster child, and had they done so they would have learned Maira was inexperienced, so
they would not have placed two young children in her care. However, Maira did not express she
was “probably okay.” Rather, the examining doctor stated that Maira was “probably okay”
physically and mentally to be a foster parent. ECF No. 113-12 at 11. The plaintiffs have not
raised a genuine dispute whether M.M. was at a substantial risk of harm from Maira or that the
defendants were deliberately indifferent to such a risk. Maira is not the one who harmed M.M.

Next, the plaintiffs note that Joaquin did not provide a social security number on his
application to be a foster parent. They contend this should have raised concerns about the
stability of the placement because Joaquin previously had lost a job due to his status as an
undocumented immigrant and Maira could not qualify for subsidized day care because Joaquin
was working. The plaintiffs also point to the Foster Home lnspection Checklist, which shows
the Juarez-Paezes planned to use non-primary caregivers yet none of those caregivers had
completed the approval process. The plaintiffs argue that the file should have recorded that both
Maira and Joaquin were working full time, thus impacting child care arrangements

Whether loaquin had a social security number does not raise a genuine dispute that M.M.
would be at a substantial risk of harm in the household Nor is there any evidence that his lack
of a social security number is a risk of harm so obvious any official would have understood the
placement was dangerous The fact that l\/laira did not qualify for subsidized daycare does not
mean the Juarez-Paezes could not have paid for daycare, or used babysitters or respite care if
they needed itt ECF Nos. 113-10 at 12-13; 113-22 at 6-7; 113-37; 113-38; 132-1 at 16-17; 132-
10; 132-11. The Juarez-Paezes were provided with an application to obtain assistance from the
Urban League to pay for child care, but there is no evidence they sought that assistance ECF

Nos. 113-38; 113-39; 132-1 at 17. The fact that the Juarez-Paezes chose not to take advantage of

10

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

alternative child care opportunities does not amount to deliberate indifference on the defendants’
part.

Finally, the plaintiffs note that the person completing the licensing forms was confusing
the Juarez-Paezes with another family. There is some documentation referring to the Juarez-
Paezes having two children when they had none. The plaintiffs do not explain how this has any
relation to l\/l.l\/l.’s death or why it would raise a genuine dispute about deliberate indifference in
licensing the Juarez-Paezes as foster parents.

In sum, the plaintiffs have not presented evidence raising a genuine dispute that the
defendants acted with deliberate indifference in licensing the Juarez-Paezes as foster parents.
Even if some combination of these factors could raise a genuine dispute, the plaintiffs have not
pointed to clearly established law that would have put the defendants on notice that their conduct
was unlawful. The defendants therefore are entitled to qualified immunity.

2. Placement of M.M. in the Juarez-Paez Home

The plaintiffs argue the defendants were deliberately indifferent to the danger M.M. faced
by being placed in the Juarez-Paez home. They first argue M.l\/l should not have been placed in
the home because it already had a young foster child. This argument is based on a Clark County
Resolution in which the county “commits its good faith efforts toward achievement” of certain
goals. ECF No. 113-30. One of those goals was that “no more than one child under the age of 2
(except siblings) be placed in a foster horne by March 31, 2008.” Id. at 5. Nevada
Administrative Code section 424.160(4) provides that “[f] oster care must not be provided for
more than two children who are under the age of 18 months . . ., without the approval of the
licensing authority representative.” The Clark County Resolution is an aspirational goal, while

the Nevada Administrative Code allows the placement of two young children in the same foster

11

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

home and would allow more with approval of the licensing authority representative The
plaintiffs have not presented evidence raising a genuine dispute whether 1\/1.1\/1. faced a risk of
substantial harm by the mere presence of another young child in the home, or that such a risk
would have been obvious where the Nevada Administrative Code allows for that placement
Even if the defendants were mistaken about the lawfulness of their conduct, they would have
been reasonably mistaken given the Nevada Administrative Code’s provision.

The plaintiffs next argue that initial foster parent training must be completed before a
child is placed in the home but the Juarez-Paezes were permitted to have three children placed in
their home before their training was completed But the evidence shows the Juarez-Paezes
completed the required training before M.M. was placed in their home. ECF Nos. 113-10; 113-
11 at 4; 113-12; 132-5 at 9-10. The plaintiffs rely on a statement in their expert witness’s report
that the training was completed on July 29, 2014. ECF No. 128 at 38; see also ECF No. 113-12
at 11. However, Maira testified the document showing when training was complete had the
incorrect date and all training was completed before the children were in the home. ECF No.
132-5 at 9-10. That the July 29, 2014 date is a typographical error is consistent with the form
itself, which was signed by Lani Aitken and the Juarez-Paezes on April 25 , 2014. ECF No. 113-
12 at 17, 19. Additionally, it is consistent with the case notes, which show the Juarez-Paezes
took their tenth and final training class on March 29, 2014. ECF No. 113-10 at 10.

Even if it is not a typographical error, the plaintiffs do not identify any specific required
training that was not completed before M.l\/l. was placed in the home or why that would amount
to an'obvious risk of substantial harm. The plaintiffs also do not explain how the failure to
complete training is causally connected to M.M.’s death when all training indisputably was

completed before M.l\/l.’s death.

12

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Finally, the plaintiffs contend the defendants rushed 1\/1.1\/1.’s placement by putting her
with the first foster family to respond instead of evaluating the proper placement for her.
Assuming the defendants placed her with the first foster parents to respond, that does not raise a
genuine dispute that the defendants knew or should have known of an obvious risk of danger to
l\/l.l\/I. in the Juarez-Paez home.

In sum, the plaintiffs have not pointed to evidence raising a genuine dispute whether the
defendants were deliberately indifferent to a substantial risk of harm by placing M.M. with the
Juarez-Paezes. Even if a combination of these factors could raise a genuine dispute as to
deliberate indifference, the plaintiffs have not pointed to clearly established law putting the
defendants on notice that their conduct was unlawful. The defendants therefore are entitled to
qualified immunity.

3. Failure to Supervise and Protect M.M.

The plaintiffs contend the defendants were deliberately indifferent to the risks in the
Juarez-Paez home because they failed to monitor M.M. after she was placed there. The evidence
shows that while M.M. was in the care of the Juarez-Paezes, one of the defendant case workers
visited M.M. in the home three times, l\/l.l\/l. was seen by a doctor several times, and l\/l.l\/I.
attended regular visits with her natural mother and siblings. See ECF Nos. 1 13-2; 1 13-19; 113-
20; 120. No one reported any signs of abuse or concerns about l\/l.l\/l.’s well-being.

The plaintiffs contend that just because nothing was reported does not mean there were
no problems. But the plaintiffs have not presented evidence that any concerns were raised by
anyone about l\/l.l\/l.’s placement prior to her death. Defendant Shuuandy Alvarez conducted an
in-home visit less than a month before M.l\/l.’s death and saw no warning signs. ECF No. 132-5

atll.

13

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

The plaintiffs argue l\/l.l\/l. lost weight, as shown by the doctor’s records, and that should
have alerted the defendants to the fact that the Juarez-Paezes were not properly caring for M.M.
M.M. was seen by a doctor on July 22, 2014, a loss of weight was noted, and she was scheduled
for another appointment within 30 days. ECF No. 113-10 at 16. However, when l\/l.l\/l. was seen
again on August 15, 2014, no concerns were noted other than an allergy, and she was scheduled
for her next appointment three months later. ECF No. 120 at 6-7.

Finally, the plaintiffs note that l\/laira testified that she told defendant Lani Aitken that
Joaquin was struggling and they needed help with childcare. ECF No. 128 at 18-19, 25-26.
According to l\/laira, Aitken responded that the Juarez-Paezes did not qualify for subsidized child
care. Id. Maira also testified the defendants knew she was working two or three jobs while
taking care of the kids. ECF No. 128 at 19-22.

The struggles Maira identified were related to Joaquin not knowing which child to attend
to first when both got fussy at the same time. ECF No. 132-5 at 6. Maira testified she gave
Joaquin advice on how to address those kinds of problems. Id. There is no evidence that Joaquin
was becoming physically abusive as a result of any of struggles he was having dealing with the
children To the contrary, shortly before M.M.’s death, Maira inquired about also fostering
M.M’s siblings. Thus, rather than signaling trouble about being overwhelmed in caring for two
children with no subsidized childcare, Maira indicated to the defendants that the Juarez-Paezes
were willing and able to take on more children. See ECF Nos. 113-19 at 6-7; 132-1 at 9-10; 132-
6 at 5, 7-8. Additionally, Maira described Joaquin as “fine” on the day of the incident and that
“[e]verything was like normal routine.” ECF No. 132-5 at 12. As discussed earlier, Maira_who

lived in the home, saw Joaquin interact with the children, and knew Joaquin best_did not see

14

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

warning signs. [d. at 13. A reasonable jury could not find the defendants were deliberately
indifferent to a substantial risk of harm to l\/l.l\/I.

4. Failure to Attempt Reunification

 

The plaintiffs argue the defendants did not attempt reunification of the l\/lomox-Caselis
children with their natural parents until after M.M. died This allegation is not in count two of
the second amended complaint. l\/loreover, the plaintiffs do not explain how the failure to
attempt reunification efforts earlier constitutes deliberate indifference to a substantial risk of
harm. Nor do the plaintiffs point to any clearly established law that would put the defendants on
notice that their conduct was unlawful. The defendants therefore are entitled to qualified
immunity

5. Failure to Train Foster Care Social Workers

The plaintiffs do not identify what training for social workers was lacking or point to
evidence in support of this argument The defendants therefore are entitled to summary
judgment on this portion of count two.

6. Policv, Custom, or Practice

 

In their brief, the plaintiffs state that “[t]hrough discovery, Plaintiffs have identified
official Clark County policies that were clearly inadequate in protecting M.M.” ECF No. 124 at
12. However, the plaintiffs do not identify a policy, custom, or practice or point to any evidence
in support of this argument 1 therefore grant summary judgment on the policy, custom, or
practice allegations in count two.

7.Su_mlrle
The plaintiffs have not pointed to evidence raising a genuine dispute whether M.M. faced

a substantial risk of harm of which the defendants knew or should have known. Consequently,

15

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

no reasonable jury could find the defendants acted with deliberate indifference to M.M.’s safety.
Further, the plaintiffs have not identified any clearly established law that would put the
defendants on notice that their conduct was unlawful, so the defendants are entitled to qualified
immunity. Finally, the plaintiffs have not identified a policy, custom, or practice that led to
M.M.’s death, and have not pointed to evidence in the record in support. 1 therefore grant the
defendants’ motion for summary judgment on count two.

C. Count Three

1n count three, the plaintiffs allege defendants Clark County and Lisa Ruiz-Lee had an
obligation to properly train foster care workers but failed to do so, in deliberate indifference to
foster children. The defendants argue there is no evidence that the training is inadequate, the
defendants acted with deliberate indifference, or the alleged lack of training deprived the
plaintiffs of constitutional rights. The plaintiffs respond that they have produced evidence that
Clark County policies were inadequate in protecting M.M., county employees consistently
violated official policies without repercussion, and the county’s own investigation showed its
policies and practices are inadequate

Contrary to their assertions, the plaintiffs have not pointed to evidence of a failure to train
foster care social workers. 1 therefore grant the defendants’ motion for summary judgment on
count three.

D. Counts Four and Six2

Count four alleges various defendants were negligent and violated their state statutory

duty to exercise reasonable judgment and care in carrying out their responsibilities The

 

2 Count five alleges Maira and Joaquin Juarez-Paez were negligent in their care of M.M.
This claim was asserted against only the Juarez-Paezes, so 1 do not address it further.

16

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

plaintiffs allege the defendants breached their duties to (1) comply with Nevada Administrative
Code chapters 424 and 432B in licensing the Juarez-Paezes; (2) adequately supervise M.M.
while in the Juarez-Paez home; (3) investigate violations of DFS policy by the Juarez-Paezes;
and (4) exercise reasonable care in investigating the Juarez-Paez home, supervising M.M. while
in the home, and not pursuing reunification efforts. Count six alleges the defendants negligently
caused M.l\/l.’s wrongful death.

The plaintiffs move for partial summary judgment on the duty element of their
negligence and wrongful death claims, asserting that because M.M. was a foster child, the
defendants owed her a duty as a matter of laW. 1 deny the plaintiffs’ motion because it is
untimely. The scheduling order set the dispositive motion deadline for April 3, 2018. ECF No.
106 at 5. The parties stipulated three times to extend the deadline for the plaintiffs to respond to
the defendants’ summary judgment motion, but none of those stipulations included an extension
of the dispositive motion deadline. See ECF Nos. 116, 118, 122. 1 granted a fourth extension to
file the response, but 1 did not grant an extension of the dispositive motion deadline. ECF No.
127. The plaintiffs filed the countermotion on May 21, 2018, well beyond the deadline. b

The defendants move for summary judgment on these two claims, arguing they are
entitled to discretionary immunity. Alternatively, they argue the plaintiffs fail to identify any
provision of state law that they violated The plaintiffs respond that the defendants’ failures were
addressed in relation to the federal claims. The plaintiffs also argue that the defendants are not
entitled to discretionary immtmity.

A plaintiff asserting a negligence claim in Nevada must show “(1) an existing duty of
care, (2) breach, (3) legal causation, and (4) damages.” Turner v. Mandalay Sports Em‘m ’t, LLC,

180 P.3d 1172, 1175 (Nev. 2008) (en banc) (quotation omitted). Nevada state law grants

17

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

discretionary act immunity to certain governmental actors Nevada Revised Statutes § 41 .032(2)
states that “no action may be brought under NRS 41 .031 or against . . . an officer or employee of
the State or any of its agencies or political subdivisions which is . . . [b]ased upon the exercise or
performance or the failure to exercise or perform a discretionary function or duty on the part of
the State or any of its agencies or political subdivisions or of any officer, employee or immune
contractor of any of these, whether or not the discretion involved is abused.” Section 41 .032(2)
thus “grants the State and its political subdivisions sovereign immunity from civil liability when
the challenged act was discretionary in nature.” Rcmsdell v. Clark Cly., 192 P.3d 756, 761 (Nev.
2008) (en banc). “[G]overnrnent actions fall within the scope of discretionary-act immunity
when they (l) involve an element of individual judgment or choice, and (2) are based on
considerations of social, economic, or political policy.” Id. at 762 (quotation omitted).
1. Clark County

The parties dispute whether defendant Clark County is the type of defendant that is
entitled to discretionary act immunity. The plaintiffs cite no law for their argument that Clark
County’s actions are not subject to discretionary act immunity. The Supreme Court of Nevada
has previously granted Clark County discretionary act immunity. See id. at 764. The plaintiffs
do not identify any act Clark County took independent of the other defendants, who are Clark
County employees Because, as discussed below, the county’s employees are entitled to
summary judgment on the state law claims, so is Clark County.

2. Lisa Ruiz-Lee and Tara Donahue
The plaintiffs argue defendants Lisa Ruiz-Lee and Tara Donahue created policy and

therefore cannot be immune under discretionary immunity. The defendants respond that the

18

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

plaintiffs have not identified What policy Ruiz-Lee and Donahue created that led to l\/l.l\/I.’s
death.

The plaintiffs cite no law for the proposition that a defendant who makes policy is not
entitled to discretionary immunity. Additionally, the plaintiffs do not identify what policy they
claim these defendants promulgated, how these defendants acted negligently in creating the
policy, or how any such policy proximately caused l\/l.l\/l.’s death. 1t is impossible for me to
conduct a discretionary immunity analysis because the plaintiffs have not presented enough
argument or evidence for me to even identify What it is these defendants allegedly did wrong.
Because there is no evidence the defendants were negligent or engaged in conduct for which they
would not be entitled to discretionary immunity, 1 grant their motion as to these two defendants

3. Jeremy Law

The plaintiffs argue defendant Jeremy Law is not entitled to immunity for embellishing
his investigative findings that resulted in M.M. being removed from her initial foster mother’s
home. The defendants respond that the plaintiffs cite no law for the proposition that writing a
report with “skewed facts” is not discretionary. The defendants also argue there is no evidence
the facts were skewed.

Law investigated allegations made by another foster child about M.M.’s initial foster
parent. That boy asserted that the foster father gave him “pow pows,” which were either slaps or
spanl<ings. ECF Nos. 113-5; 113-6; 132-24. Decisions about how to investigate a report of child
abuse and whether to recommend a child be removed from an allegedly abusive home involve
individual judgment or choice and are based on considerations of social, economic, or political
policy related to the care and protection of foster children. See Gonzalez v. Las Vegas Metro.

Police Dep ’r, No. 61120, 2013 WL 7158415, at *2 (Nev. Nov. 21, 2013) (holding that police

19

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

decision to arrest or detain a suspect based on a warrant involved individual judgment and was
“in furtherance of public policy goals, including the apprehension and arrest of Wanted criminals
pursuant to a facially valid warran ”). Even if the plaintiffs are correct that an investigator
nevertheless has no discretion to present a “skewed” version of the facts in a written report (a
proposition for which the plaintiffs cite no law and conduct no analysis), the plaintiffs present no
evidence that Law “skewed” the facts To the contrary, the findings of physical discipline were
upheld by a hearing officer for the Clark County DFS. ECF No. 113-28 at 8. 1 therefore grant
the defendants’ motion as to Law.

4. Patricia Mevers and Shuuandy Alvarez

 

As to defendants Patricia l\/leyers and Shuuandy Alvarez, the plaintiffs argue their failure
to train the Juarez-Paezes and failure to report dangerous conditions in the home were not
discretionary The plaintiffs also argue Alvarez had a non-discretionary duty to perform monthly
checks on M.M., and l\/leyers had the non-discretionary obligation to ensure Alvarez conducted
the monthly checkups. The defendants respond that these two defendants were not responsible
for training the Juarez-Paezes and they could not report dangerous conditions in the home
because they saw none. The defendants admit that Alvarez’s last home visit was not timely, but
they argue that has no causal connection to l\/l.l\/l.’s death because the last visit occurred before
M.M.’s death, Alvarez saw no signs of abuse during the visit, and M.M. saw her natural parents
after that and they did not report any concerns

The plaintiffs do not point to any evidence that either of these defendants had the
responsibility to train the Juarez-Paezes and failed to do so before children were placed in the
home. As discussed above, the evidence shows the training was completed before M.M. was

placed in the home and well before her death.

20

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

The plaintiffs also have not identified what dangerous conditions in the home these
defendants were required to report. There is no evidence they observed or were aware of a
dangerous condition in the home.

Finally, even if Alvarez’s last visit was untimely, and thus a violation of a non-
discretionary duty to check on 1\/1.1\/1. every 30 days, the plaintiffs do not explain how that is
causally connected to 1\/1.1\/1.’s death. Alvarez saw no warning signs on any of her visits M.M.’s
parents had visits with her after Alvarez’s last visit and there is no evidence they noticed
anything amiss As discussed above, even on the very day of the incident Maira did not detect
any warning signals about what was going to happen. The timing of the last visit thus had no
causal connection to l\/l.l\/l.’s death. 1 therefore grant the defendants’ motion as to l\/leyers and
Alvarez.

5. Lani Aitken

The plaintiffs argue that although licensing may involve some discretionary decisions,
there are mandatory requirements before a foster horne may be licensed, and Lani Aitken’s
decision to place the children in the Juarez-Paez home before they completed the training was
not discretionary. The defendants respond that all requirements for licensing, including training,
were completed before M.l\/l. was placed in the J'uarez-Paez home.

As discussed previously, there is no evidence from which a reasonable jury could
conclude that the children were placed in the home before training was completed The plaintiffs
do not identify what other mandatory steps were not completed and they cite no supporting
evidence. 1 therefore grant the defendants’ motion as to Aitken.

/ / / /

////

21

 

 

 

14

15

16

17

18

19

20

21

22

 

 

II. CONCLUSION

11 lS 1HEREF ORE ORDERED that the plaintiffs’ motion to amend (ECF No. 125) is
DENIED.

11 lS FURTHER ORDERED that the plaintiffs’ motion for partial summary judgment
(ECF No. 126) is DENIED.

11 lS FURTHER ORDERED that the defendants’ motion to strike (ECF No. 131) is
DENIED.

11 IS FUR1HER ORDERED that the defendants’ motion for summary judgment (ECF
No. 113) is GRANTED. 1he clerk of court is instructed to enter judgment in favor of
defendants Clark County, 1ara Donohue, Lisa Ruiz-Lee, Kim Kallas, Patricia l\/Ieyers, Jeremy

Law, Shuuandy Alvarez, Lani Aitken, and Oscar Benavides and against the plaintiffs

jc,/

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

DATED this 26th day of December, 2018.

22

 

